DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 5/24/2021 is acknowledged.  The traversal is on the ground(s) that the claims share a special common technical feature.  This is not found persuasive because all of claim 1 is taught by United States Patent No. 6,325,975, hereinafter Naka, see the rejection below, and therefore the shared special technical feature does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 6,325,975, hereinafter Naka.
Regarding claim 1, Naka teaches a sampler (figure 2) comprising: a sampler body (items 11-14) extending between a distal end (the right side of the device as shown) and a proximal end (the left side of the device as shown), wherein the sampler body comprises an inner surface (item 13) defining a 
Regarding claim 3, Naka teaches wherein the pump connection port comprises a vent (figure 2) including a hydrophobic material (item 8) such that the sample material is prevented from passing through the vent (intended use MPEP § 2114 (II)).
Regarding claim 4, Naka teaches wherein the sampler is configured to force the sample material from the sampling volume through the sample port in response to pneumatic forces applied through the pump connection port by the pump (intended use MPEP § 2114 (II) and is taught in column 5, lines 36-65).
Regarding claim 5, Naka teaches wherein the pneumatic forces applied to the pump connection port by the pump force the sample material from the sampling volume at a controlled flow rate (intended use MPEP § 2114 (II) and as item 1 is controlled, the flow rate would also be controlled).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naka in view of United States Patent No. 5,458,852, hereinafter Buechler.
Regarding claim 2, Naka teaches all limitations of claim 1; however, Naka fails to teach the inner surface of the sampler body comprises a hydrophilic material.
Buechler teaches a diagnostic device in which the surface of the capillaries are hydrophilic to allow flow of the sample and reaction mixture through the device (Buechler, column 11, lines 36-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the inner surface of the sampling body hydrophilic because it would allow flow of the sample and reaction mixture through the device (Buechler, column 11, lines 36-38).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naka.
Regarding claim 6, Naka teaches the total volume of the sampling volume limits a total volume of the sample material held by the sampling volume, wherein the total volume is between about 0.3-78.5 microliters (column 7, lines 25-27). However, Naka fails to teach the total volume is between 10-100 microliters.
The claimed range overlaps or falls within the prior art range; in cases where the claimed range overlaps or falls within the prior art range, a prima facie case of obviousness of the range exists. It would .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naka in view of United States Patent No. 9,739,714, hereinafter Moll.
Regarding claim 7, Naka teaches all limitations of claim 1; however, Naka fails to teach a puncture portion located proximate the sample port and configured to puncture a barrier.
Moll teaches a cartridge with a lid that includes a protrusion that punctures a frangible seal when the lid is moved from the open to closed position to prevent access to the inlet port (Moll, claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a lid that includes a protrusion that punctures a frangible seal when the lid is moved from the open to closed position because it would prevent access to the inlet port (Moll, claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798